ORDER
The Disciplinary Review Board on December 7, 1998, having filed with the Court its decision concluding that BARBARA K. LEWINSON of EAST BRUNSWICK, who was admitted to the bar of this State in 1981, should be suspended from the practice of law for a period of six months for violating RPC 1.1 (neglect), RPC 1.4(a) and (b) (failure to keep client informed or to adequately explain a matter), RPC 3.3(a)(1) (false statement of material fact or law to a tribunal), RPC 3.5(c) (conduct intended to disrupt a tribunal), RPC 4.1(a)(1) (false statement of material fact or law to a third person in the course of representing a client), RPC 5.5 (practicing law in a jurisdiction where doing so violates the regulation of the legal professional in that jurisdiction), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and RPC 8.4(d) (conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that BARBARA K. LEWINSON is suspended from the practice of law for a period of six months, and until further Order of the Court, effective April 19, 1999; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.